DIVESTMENT AGREEMENT

This DIVESTMENT AGREEMENT (this “Agreement”) is entered into as of this 15 day
of December 2016, by and among Atlas Technology International, Inc. (the
“Company” or the “Seller”) and Tiffany Aguayo (the “Buyer”), each a “Party” and
collectively the “Parties”, upon the following premises:

BACKGROUND

WHEREAS, the Company operated, in part, a bakery known as Sweet & Treats (“S&T).

WHEREAS, the Company desires to sell to Buyer and Buyer desires to purchase from
Seller, S&T, on such terms and subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual promises, warranties and
covenants set forth herein, the Parties hereto hereby agree as follows:

1. Purchased Business Assets. Seller hereby sells, assigns, transfers, conveys
and delivers to Buyer ON AN “AS IS” “WHERE IS BASIS, and Buyer hereby accepts
and purchases, all of the business and assets outstanding Securities of S&T,
including its corporate name, business, operations, assets, inventory,
employees, contractors, properties, intellectual properties, trademarks, service
marks, trade names, telephone numbers, fax numbers, internet website addresses,
and goodwill, and all of the other agreements, contracts, leases, licenses,
other arrangements and other tangible and intangible property of S&T existing at
the close of business on the Closing Date (the “Purchased Assets”); all of which
are more particularly set forth on Schedule “A” attached hereto.

2. Assumption of Liabilities.

a. Buyer hereby assumes, and agrees to perform, and otherwise pay, satisfy and
discharge all existing and future liabilities and obligations of S&T other than
those liabilities owed by the Company to the Buyer, except as set forth below,
totalling $499.00 as of the date of this Agreement and as more particularly set
forth on Schedule “B” attached hereto and referred to as the “Assumed
Liabilities”. Seller also agrees to assign any and all claims, causes of action,
and affirmative defences which it ever had, now has, or hereafter may have,
whether currently known or unknown relating to the Assumed Liabilities of the
Buyer.

b. Buyer hereby assumes, and agrees to perform, and otherwise pay, satisfy and
discharge all existing and future liabilities and obligations of S&T's business
(whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, and whether due or to become
due), including (a) all liabilities of the Seller for transfer, Sales, use, and
other non-income taxes arising in connection with the consummation of the
transactions contemplated hereby, and (b) all liabilities and obligations of the
Seller under the agreements, contracts, leases, licenses, and other claims,
debts, expenses, liabilities, and claims of legal fees whatsoever associated
with or incurred as a result of such Assumed Liabilities (collectively the
“Assumed Liability Expenses”), and that S&T and Buyer will forever indemnify and
hold harmless the Company against Such Assumed Liabilities and any Assumed
Liability Expenses following the Closing.

 1 

 



c. Effective as of the Closing, the Buyer hereby agree to forgive all of its
debt owed to the Buyer from the Company, totalling $15,105.37, as more
particularly set forth on Schedule “C” attached hereto.

3. Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place by the exchange of documents by the Parties by fax
or courier, within fifteen (15) days hereof, or such other date as the Parties
may mutually determine, which date shall in no event be later than December 31,
2016, unless agreed to in writing by the Parties (the “Closing Date”). At the
Closing, the Seller shall deliver to the Buyer: (i) a bill of sale relating to
the Purchased Assets and the Assumed Liabilities, (ii) the Sweets & Treats, Inc.
shares, along with such other transfer documentation is necessary and proper to
allow the transfer of the ownership of the Sweet & Treats, Inc. shares to the
Buyer, which shall include the confirmation by Seller that the Sweet & Treats,
Inc. shares represent all of the outstanding securities of Sweets & Treats,
Inc., as applicable; provided however that each Party shall deliver such other
certificates and documents as either Party may reasonably request. “Business
Day” means a day other than (i) a Saturday, (ii) a Sunday or (iii) a day on
which commercial banks in the City of Sherman Oaks, California are authorized or
required to be closed for business.

4. Further Assurances. Seller hereby covenants that it will, whenever and as
reasonably requested by Buyer and at Seller's Sole cost and expense, do,
execute, acknowledge and deliver any and all Such other and further acts, deeds,
assignments, transfers, conveyances, confirmations, power of attorney and any
instruments of further assurance, approvals and consents as Buyer may reasonably
require in order to complete, insure and perfect the transfer, conveyance and
assignment to Buyer of all the right, title and interest of Seller in and to the
Purchased Assets hereby sold, conveyed or assigned, or intended so to be.

5. Seller Makes no Representations or Warranties. The Seller's interest in the
Purchased Assets is being acquired by the Buyer on an AS IS WHERE IS basis and
the Seller makes no representations as to the Purchased Assets or any other
matter.

6. Confidential Information. The Company shall use its commercially reasonable
efforts to ensure that all confidential information which the Company or any of
its respective officers, directors, employees, counsel, agents, investment
bankers, or accountants (each a “Company Party”) may now possess or may
hereafter create or obtain relating to the financial condition, results of
operations, businesses, properties, assets, liabilities, or future prospects of
Sweets & Treats, Inc., any affiliate thereof, or any customer or Supplier
thereof or of any such affiliate shall not be published disclosed, or made
accessible by any of them to any other person or entity at any time or used by
any of them in the ordinary course of business of Sweets & Treats, Inc. and for
the benefit of Sweets & Treats, Inc.; provided, however, that the restrictions
of this sentence shall not apply (i) as may otherwise be required by law, (ii)
as may be necessary or appropriate in connection with the enforcement of this
Agreement, or (iii) to the extent the information shall have otherwise become
publicly available, through no improper action of any Company or Party hereto.



 2 

 

7. Miscellaneous

(a) Since a breach of the provisions of this Agreement could not adequately be
compensated by monetary damages, any Party shall be entitled, in addition to any
other right or remedy available to him, her or it, to an injunction restraining
Such breach or a threatened breach and to specific performance of any such
provision of this Agreement, and in either case no bond or other security shall
be required in connection therewith, and the Parties hereby consent to the
issuance of such an injunction and to the ordering of specific performance.

(b) The covenants, agreements, representations, and warranties contained in or
made pursuant to this Agreement shall survive any delivery of the consideration
described herein.

(c) This Agreement sets forth the entire understanding of the Parties with
respect to the subject matter hereof, Supersedes all existing agreements between
them concerning such subject matter, and may be modified only by a written
instrument duly executed by each Party.

(d) The provisions of this Agreement shall be binding upon and inure to the
benefit of the Parties hereto, and their respective Successors and assigns (if
not a natural person) and his assigns, heirs, and personal representatives (if a
natural person).

(e) If any provision of this Agreement is invalid, illegal, or unenforceable,
the balance of this Agreement shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances.

(f) The headings in this Agreement are solely for convenience of reference and
shall be given no effect in the construction or interpretation of this
Agreement.

(g) All representations, warranties and agreements in this Agreement shall
survive the Closing Date until the expiration of the applicable statute of
limitations. This Agreement shall be binding upon the Parties, their respective
successors, representative, heirs and estate, as applicable.

(h) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Party, it being understood that all Parties need not sign the same
counterpart. Facsimile execution and delivery of this Agreement is legal, Valid
and binding execution and delivery for all purposes. This Agreement shall be
governed in all respects, including validity, interpretation and effect, by the
internal laws of the State of Delaware, without regard to the conflicts of law
principles thereof.

 3 

 



(i) This Agreement may not be amended except by an instrument in writing signed
by each of the Parties hereto. This Agreement constitutes the entire agreement
of the Parties with respect to the Subject matter hereof and Supersedes in its
entirety any other agreement relating to or granting any rights with respect to
the subject matter hereof.

(j) Each Party acknowledges that its legal counsel participated in the
preparation of this Agreement and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting Party
shall not be applied in the interpretation of this Agreement to favour any Party
against the other. In this Agreement, the word “include”, “includes”, “including
and “such as' are to be construed as if they were immediately followed by the
words, without limitation.

(k) In this Agreement words importing the singular number include the plural and
vice versa; words importing the masculine gender include the feminine and neuter
genders. The word “person” includes an individual, body corporate, partnership,
trustee or trust or unincorporated association, executor, administrator or legal
representative.

(l) The Company files reports with the Securities and Exchange Commission, which
reports provide information about the Company and its operations. The parties
hereto have reviewed Such reports and acknowledge the information contained
therein.

 4 

 



IN WITNESS HEREOF, the Parties have duly executed this Divestment Agreement as
of the date first above Written.

 



BUYER: SELLER:     ATLAS TECHNOLOGY INTERNATIONAL, INC.       By: /s/ Tiffany
Aguayo By: /s/ Ming-Shu Tsai   Tiffany Aguayo Name: Ming-Shui Tsai     Title:
Chief Executive Officer



 5 

 

 

Schedule “A”

 

   December 9, 2016 ASSETS      Current Assets      Checking/Savings   85.27 
Cash in Bank Chase 2945   45.00  Cash in Bank Paypal   130.27  Total
Checking/Savings      Other Current Assets      Accounts Receivable   25.08 
Prepaid Expenses   110.13  Total Other Current Assets   135.21  Total Current
Assets   265.48  TOTAL ASSETS   265.48 

 



 6 

 

 

Schedule “B”

 



Liabilities      Current Liabilities      Other Current Liabilities      Accrued
Expenses   55.00  Customer deposits   391.00  Sales tax payable   53.00  Total
Other Current Liabilities   499.00  Total Current Liabilities   499.00  Total
Liabilities   499.00 

 



 7 

 

 

Schedule “C” 

 



Amount due to Tiffany Aguayo      Advances on behalf of Sweets & Treats, Inc.
(California)   12,074.84  Advances on behalf of Atlas Technology International,
Inc. (fka Sweets & Treats, Inc. (Delaware)   3,030.53  Total Amount due to
Tiffany Aguayo   15,105.37 

 



 8 

 

 